DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-52 are allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over the prior art of record. The closest prior art (Downey et al. US 2013/0059358 A1) discloses a method of enhancing bioreactivity comprising the steps of: providing a carbonaceous geological material; adding said carbonaceous geological material to an electrochemical treatment; increasing a biochemical reactivity, bioavailability, and water solubility of said carbonaceous geological material; and creating a reactive carbonaceous geological material from said step of increasing said biochemical reactivity, bioavailability, and water solubility of said carbonaceous geological material.
However, the independent claims 1 and 27 require a carbonaceous geological material without microbial consortia, creating acidic and basic pH levels, peroxides, and radicals in said electrochemical treatment. 
Additionally, Kreysa et al. (US 4430175 A) discloses a method of conversion of coal by electrochemical treatment of coal in an aqueous bath of sulfuric acid, thus extracting liquid fuel. The instant specification teaches that the formation of acid and base with peroxides and radicals are obtained as a result of applying a voltage to the electrodes. However, the instant invention obtains acidic and basic pH at potentials in access of 20 V in an aqueous electrolyte without additional acid added (Fig. 3). In contrast Kreysa uses sulfuric acid aqueous electrolyte at a voltage of from 0.8 to 2.2 V. 
. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/WOJCIECH HASKE/Examiner, Art Unit 1794